Respondent had sought arbitration: (1) of his claim for damages for breach of a 1947 partnership agreement; (2) of his claimed status as a partner; and (3) of his claim for an accounting under the agreement. The agreement provided that “ In the event of a disagreement between the parties hereto, the matter in dispute shall be left to a board of arbitration”. In support of its motion for a stay, the petitioner asserted, in substance: (a) that respondent’s rights under the 1947 agreement were modified and subsequently terminated by amendments to the partnership agreement in 1953 and 1958; and (b) that respondent was *676now estopped from asserting a right to arbitration by reason of his acceptance of benefits under those amendments. In opposition, respondent claimed that the amendments were invalid on the ground that they had not been properly adopted. On the record presented, the issues thus raised by the petitioner, such as termination of the agreement and estoppel, are exclusively for determination by the arbitrators (cf. Matter of Exercycle Corp. [Maratta], 9 N Y 2d 329; Matter of Terminal Auxiliar Maritima [Winkler], 6 N Y 2d 294, 298; Matter of Goodman [Lazrus], 15 A D 2d 530; Matter of Stein-Tex [Ide Mfg. Co.], 9 A D 2d 288, 289; Matter of Minkin [Halperin], 279 App. Div. 226, 232, affd. 304 N. Y. 617). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur. [28 Misc 2d 910.]